PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
CHANG, PAO-CHI
Application No. 16/936,687
Filed: 23 Jul 2020
For: OVERFLOW AND OVERHEAT SHUTOFF SAFETY GAS INLET

:
:
:
:	DECISION ON PETITION
:
:



This is a decision on the petition under 37 CFR 1.55(f) filed November 12, 2021, to accept the delayed filing of a certified copy of a foreign application.

The petition under 37 CFR 1.55(f) is GRANTED.

In an original application filed under 35 U.S.C. 111(a), a certified copy of the foreign application must be filed within the later of four months from the actual filing date of the application, or sixteen months from the filing date of the prior foreign application, except as provided in 37 CFR 1.55(h), (i), and (j). See 37 CFR 1.55(f)(1). 

If a certified copy of the foreign application is not filed within the later of four months from the actual filing date of the application, or sixteen months from the filing date of the prior foreign application, and the exceptions in 37 CFR 1.55(h), (i), and (j) are not applicable, the certified copy of the foreign application must be accompanied by a petition including a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application, and the petition fee set forth in § 1.17(g). See 37 CFR 1.55(f)(3).  

On November 10, 2021, a certified copy of foreign application TW 108217463, filed December 30, 2019, was received in the Office. On November 12, 2021, applicant submitted the present petition and a $110 petition fee. On petition, applicant explained the failure to timely file the certified copy of the foreign application was due to a docketing error. No reminders regarding the time periods set in 35 U.S.C. 111(a) were set.

Applicant has made a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application in this application. Additionally, the record shows that applicant made a timely and proper claim for foreign priority in an application data sheet filed on July 23, 2020.  The foreign priority claim has been recognized on the filing receipt, mailed July 31, 2020. 




/SHIRENE W BRANTLEY/Attorney Advisor, OPET